UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


 DARRELL LAMONT BAILEY,

                   Petitioner,

          v.                                                 Civil Action No. 18-848 (RDM)

 JEFFERSON BEAUREGARD SESSIONS,

                   Respondent.


                                    MEMORANDUM OPINION

         Petitioner is a federal prisoner who is currently incarcerated at the United States

Penitentiary in Florence, Colorado. In his petition for a writ of habeas corpus, Bailey alleges that

his conviction under 18 U.S.C. § 2113(d) is invalid and that the sentencing court had no

jurisdiction over his case. Dkt. 1 at 2–3. He also alleges that he was improperly sentenced for

having violated 18 U.S.C. § 2113(d) because, in his view, that section requires that the defendant

have been convicted of violating both 18 U.S.C. § 2113(a) and 18 U.S.C. § 2113(b), yet he was

convicted for a violation of only 18 U.S.C. § 2113(a). Id. Finally, although difficult to follow,

he also appears to allege that “clerks” unlawfully served as “de facto judges” in handling various

aspects of his case. Id. at 4 (“Clerks did paperwork,” “chambers of Judges sent” or “[r]eturned

. . . filings”).

         Bailey’s legal theories are not pellucid. It is clear, however, that he seeks the invalidation

of his previous convictions. Id. at 5. Such a challenge, however, must be brought under 28

U.S.C. § 2255 in the court that imposed the sentence. Day v. Trump, 860 F.3d 686, 691 (D.C.

Cir. 2017) (describing § 2255 as “ordinarily the sole remedy for a federal prisoner challenging

the legality of his conviction or sentence”); see also 28 U.S.C. §2255(a) (“A prisoner in custody
under sentence of a court established by Act of Congress claiming the right to be released upon

the ground that the sentence was imposed in violation of the Constitution or laws of the United

States, or that the court was without jurisdiction to impose such sentence . . . may move the court

which imposed the sentence to vacate, set aside or correct the sentence.”).

       Although courts often transfer habeas petitions that have been filed in the wrong district,

doing so here would serve no purpose, because Bailey cannot file another petition under § 2255

without appellate court authorization. See 28 U.S.C. § 2255(h) (“A second or successive motion

must be certified as provided by in section 2244 by a panel of the appropriate court of appeals

. . . .”); 28 U.S.C. § 2244(b)(3)(A) (“Before a second or successive application permitted by this

section is filed in the district court, the applicant shall move in the appropriate court of appeals

for an order authorizing the district court to consider the application.”); Burton v. Stewart, 549

U.S. 147, 157 (2007) (holding that district courts lack jurisdiction to consider “second or

successive” petitions under § 2244 when petitioners have not first obtained authorization from

the relevant court of appeals); United States v. Bailey, No. 94 C 6832, 1995 WL 302441, at *10

(N.D. Ill. May 16, 1995) (denying a previous petition brought under § 2255 challenging Bailey’s

original conviction and sentence).

       The Court will, accordingly, DENY Bailey’s petition for a writ of habeas corpus, Dkt. 1.

       A separate order will issue.



                                                       /s/ Randolph D. Moss
                                                       RANDOLPH D. MOSS
                                                       United States District Judge


Date: April 18, 2018




                                                  2